  Case 3:21-cv-00132-HES-JRK Document 1 Filed 02/08/21 Page 1 of 7 PageID 1




                             UNITED STATES DISTRICT COURT
                          FOR THE MIDDLE DISTRICT OF FLORIDA
                                JACKSONVILLE DIVISION

 MICHAEL BARNES,

            Plaintiff,                                        Case No. 3:21-cv-00132

 v.

 U.S. AUTO CREDIT CORPORATION

            Defendant.
                                                       /


                                            COMPLAINT

           NOW COMES Michael Barnes (“Plaintiff”), by and through his undersigned attorney,

complaining as to the conduct of U.S. Auto Credit Corporation (“Defendant”), as follows:

                                       NATURE OF THE ACTION

      1. Plaintiff brings this action seeking redress for damages pursuant to the Telephone

Consumer Protection Act (“TCPA”) under 47 U.S.C. §227 and violations of the Florida Consumer

Collection Practices Act (“FCCPA”) pursuant to Florida Statutes § 559.55.

                                      JURISDICTION AND VENUE

      2. This action arises under and is brought pursuant to the TCPA and FCCPA. Subject matter

jurisdiction is conferred upon this Court by 47 U.S.C §227, 28 U.S.C. §§1331 and 1337, as the

action arises under the laws of the United States.

      3.    Venue is proper in this Court pursuant to 28 U.S.C. §1391 as Defendant is headquartered

and conducts business in the Middle District of Florida.




                                                   1
    Case 3:21-cv-00132-HES-JRK Document 1 Filed 02/08/21 Page 2 of 7 PageID 2




                                               PARTIES

      4. Plaintiff is a natural person over 18-years-of-age who, at all times relevant is a “consumer”

as the term is defined by 15 U.S.C §1692a(3), and is a “person” as defined by 47 U.S.C. §153(39).

      5. Defendant provides “subprime lending services for auto dealers”1 across the country.

Defendant is a corporation organized under the laws of the State of Florida, with its principal place

of business located at 8120 Nations Way, Suite 208, Jacksonville, Florida 32256.

      6. Defendant acted through its agents, employees, officers, members, directors, heirs,

successors, assigns, principals, trustees, sureties, subrogees, vendors, representatives and insurers

at all times relevant to the instant action.

                                FACTS SUPPORTING CAUSES OF ACTION

      7. Prior to the events giving rise to this cause of action, Plaintiff financed a 2012 Ford Focus

through Defendant (“subject debt”).

      8. Around late 2018, Defendant began placing collection calls to Plaintiff’s cellular phone

number, (704) XXX-0711, in an attempt to collect on the subject debt.

      9. At all times relevant to the instant action, Plaintiff was the sole owner, processor, and

operator of the cellular telephone number ending in 0711.

      10. In March 2020, Plaintiff suffered from financial difficulty stemming from the ongoing

COVID-19 pandemic and fell behind on his payments.

      11. Around May 2020, Defendant began to place incessant collection calls to Plaintiff’s

cellular phone.




1
    https://www.usautocreditcorp.com/

                                                   2
  Case 3:21-cv-00132-HES-JRK Document 1 Filed 02/08/21 Page 3 of 7 PageID 3




   12. In June 2020, Plaintiff answered a call from Defendant and spoke with a representative

named Theo. During this call, Plaintiff requested that the calls cease. Theo responded by stating

the calls would continue.

   13. Despite Plaintiff’s demand the phone calls cease, Defendant continued to place collection

calls, including pre-recorded collection calls, to Plaintiff’s cellular phone.

   14. In August 2020, Plaintiff answered another collection call and spoke with a female

representative of Defendant. During this call, Plaintiff again requested that the collection calls

cease.

   15. Notwithstanding Plaintiff’s requests that Defendant cease placing phone calls to his cellular

phone, Defendant placed or caused to be placed unrelenting harassing phone calls, including pre-

recorded messages, to Plaintiff’s cellular phone between June 2020 and the present day.

   16. In the phone calls Plaintiff answered, Plaintiff was greeted by either a pre-recorded

message or noticeable pause before having the opportunity to connect with a live agent.

                                                DAMAGES

   17. Defendant’s harassing phone calls have severely disrupted Plaintiff’s daily life and general

well-being.

   18. Defendant’s phone harassment campaign and illegal collection activities have caused

Plaintiff actual harm, including but not limited to, invasion of privacy, nuisance, intrusion upon

and occupation of Plaintiff’s cellular telephone capacity, wasting Plaintiff’s time, the increased

risk of personal injury resulting from the distraction caused by the phone calls, aggravation that

accompanies unsolicited telephone calls, emotional distress, mental anguish, anxiety, loss of

concentration, diminished value and utility of telephone equipment and telephone subscription




                                                  3
  Case 3:21-cv-00132-HES-JRK Document 1 Filed 02/08/21 Page 4 of 7 PageID 4




services, the loss of battery charge, and the per-kilowatt electricity costs required to recharge his

cellular telephone as a result of increased usage of his telephone services.

   19. In addition, each time Defendant placed a telephone call to Plaintiff, Defendant occupied

Plaintiff’s telephone number such that Plaintiff was unable to receive other phone calls.

   20. Concerned about the violations of his rights and invasion of his privacy, Plaintiff was

forced to seek the assistance of counsel to file this action to compel Defendant to cease its unlawful

conduct.

             COUNT I – VIOLATIONS OF THE TELEPHONE CONSUMER PROTECTION ACT

   21. Defendant repeatedly placed or caused to be placed frequent non-emergency calls,

including but not limited to the calls referenced above, to Plaintiff’s cellular telephone number

using an automatic telephone dialing system (“ATDS”) without Plaintiff’s consent in violation of

47 U.S.C. §227 (b)(1)(A)(iii).

   22. The TCPA defines ATDS as “equipment which has the capacity...to store or produce

telephone numbers to be called, using a random or sequential number generator; and to dial such

numbers.” 47 U.S.C. §227(a)(1).

   23. Upon information and belief, based on the noticeable pause and pre-recorded messages,

Defendant used an ATDS to place calls to Plaintiff’s cellular telephone.

   24. Defendant violated the TCPA by placing numerous phone calls to Plaintiff’s cellular

telephone between June 2020 and the present day, using an ATDS without his consent.

   25. Any prior consent, if any, was revoked by Plaintiff’s verbal revocations.

   26. As pled above, Plaintiff was severely harmed by Defendant’s collection calls to his cellular

phone.




                                                  4
  Case 3:21-cv-00132-HES-JRK Document 1 Filed 02/08/21 Page 5 of 7 PageID 5




   27. Upon information and belief, Defendant has no system in place to document and archive

whether it has consent to continue to contact consumers on their cellular phones.

   28. Upon information and belief, Defendant knew its collection practices were in violation of

the TCPA, yet continued to employ them to increase profits at Plaintiff’s expense.

   29. Defendant, through its agents, representatives, vendors, subsidiaries, third party contractors

and/or employees acting within the scope of their authority acted intentionally in violation of 47

U.S.C. §227(b)(1)(A)(iii).

   30. Pursuant to 47 U.S.C. §227(b)(3)(B), Defendant is liable to Plaintiff for a minimum of

$500 per phone call. Moreover, pursuant to 47 U.S.C. §227(b)(3)(C), Defendant’s willful and

knowing violations of the TCPA triggers this Honorable Court’s discretion to triple the damages

to which Plaintiff is otherwise entitled to under 47 U.S.C. §227(b)(3)(C).

WHEREFORE, Plaintiff MICHAEL BARNES respectfully prays this Honorable Court for the
following relief:
   a. Declare Defendant’s phone calls to Plaintiff to be violations of the TCPA;
   b. Award Plaintiff damages of at least $500 per phone call, and treble damages pursuant to
       47 U.S.C. § 227(b)(3)(B)&(C); and
   c. Awarding Plaintiff costs and reasonable attorney fees;
   d. Enjoining Defendant from further contacting Plaintiff; and
   e. Awarding any other relief as this Honorable Court deems just and appropriate.
       COUNT II – VIOLATIONS OF THE FLORIDA CONSUMER COLLECTION PRACTICES ACT
   31. At all times relevant to this Complaint, Plaintiff, was and is a natural person, and is a

“consumer” as that term is defined by Florida Statutes § 559.55(8).

   32. At all times relevant to this action Defendant is subject to and must abide by the laws of

the State of Florida, including Florida Statute § 559.72.

   33. At all times relevant to this Complaint, Defendant was and is a “person” as said term is

defined under Florida Statute §1.01(3) and is subject to the provisions of Fla. Stat. § 559.27

                                                 5
  Case 3:21-cv-00132-HES-JRK Document 1 Filed 02/08/21 Page 6 of 7 PageID 6




because said section applies to “any person” who collects or attempts to collect a consumer debt

as defined in Fla. Stat. §559.72 because said provision applies to “any person” who collects or

attempts to collect a consumer debt as defined in Fla.Stat. § 559.51(1).

   34. At all times material hereto, the debt in question was a “consumer debt” as said term is

defined under Florida Statute § 559.55(6).

   35. Defendant violated sections 559.72(7) of the FCCPA through its unlawful conduct.

       a.         Violations of FCCPA § 559.72(7)

   36. A person violates section 559.72(7) of the FCCPA when it willfully communicates with

the debtor with such frequency as can reasonably be expected to harass the debtor, or willfully

engage in other conduct which can reasonably be expected to abuse or harass the debtor.

   37. Defendant violated section 559.72(7) of the FCCPA when it placed repeated harassing

telephone calls to Plaintiff after Plaintiff demanded that Defendant stop calling him. Defendant

ignored Plaintiff’s wishes and continued to place numerous harassing phone calls to Plaintiff’s

cellular phone.

WHEREFORE, Plaintiff MICHAEL BARNES requests that this Honorable Court:
        a. Enter judgment in Plaintiff’s favor and against Defendant;
        b. Award Plaintiff his actual damages in an amount to be determined at trial pursuant to
            the Florida Consumer Collection Practices Act, Fla. Stat. §559.77;
        c. Award Plaintiff statutory damages of $1,000.00 pursuant to the Florida Consumer
            Collection Practices Act, Fla. Stat. §559.77;
        d. Award Plaintiff and equitable relief, including enjoining Defendant from further
            violations, pursuant to Florida Consumer Collection Practices Act, Fla. Stat.
            §559.77(2);
        e. Award Plaintiff costs and reasonable attorneys’ fees pursuant to the Florida Consumer
            Collection Practices Act, Fla. Stat. §559.77; and
        f. Award any other relief this Honorable Court deems equitable and just.


                                                 6
 Case 3:21-cv-00132-HES-JRK Document 1 Filed 02/08/21 Page 7 of 7 PageID 7




Plaintiff demands trial by jury.


Dated: February 8, 2021                        Respectfully Submitted,
                                               /s/ Alexander J. Taylor
                                               Alexander J. Taylor, Esq.
                                               Florida Bar No. 1013947
                                               Sulaiman Law Group, Ltd.
                                               2500 South Highland Avenue
                                               Suite 200
                                               Lombard, IL 60148
                                               Telephone: (630) 575-8181
                                               ataylor@sulaimanlaw.com
                                               Counsel for Plaintiff




                                     7
